We adhere to our opinion. The language of the act under which we are now acting, is as express as words can make it. And it additionally enjoins that "if affidavit, as required by this section, be not produced in an action against an executor or administrator for a debt against the deceased, the court shall on motion, give judgment of nonsuit. This is an action against an administrator, he having been made a party, though the suit was not originally instituted against him.
                                          Let the nonsuit be entered.